This action was begun in the police court of the city of Shawnee, where the plaintiff in error was tried and convicted, and appeal taken by him to the county court of Pottawatomie county, where he was again tried and convicted and fined $25 and costs, and has brought his appeal to this court seeking a reversal of the judgment of the court below. The appeal is by case-made. Under section 6951, Snyder's Statutes, the case-made should be filed with the county court of the county in which the case was originally tried, before it becomes a part of the record or is entitled to be filed with the clerk of this court. The Assistant Attorney General has filed a motion to strike the case-made on the ground that it was not filed with the county court as provided by Snyder's Statutes, cited supra, which motion is well taken and must be sustained. The case-made is stricken and the pretended appeal is dismissed.